DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
This communication is a First Action Non-Final on the merits. Claims 1-7, as originally filed on 20 May 2020, are currently pending and have been considered below.  

Priority
This application claims continuation status priority of U.S. Patent Application No. 15/301,359, which was filed on September 30, 2016, which is a 371 National Stage of International Patent Application No. PCT/CN2015/088901, filed September 2, 2015, which claims the benefit of Chinese Patent Application No. 201510078590.4, filed with the Chinese Patent Office on February 13, 2015.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-7, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The Claims 1-7 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to sending and receiving data for tracking users’ personal behavior.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-7 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 4 and 7, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a method, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 11 and 16, recites, in part, 
acquiring log information formed by users' Internet-surfing; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
acquiring consumption information generated by the users' consumption via electronic payment; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
collecting, from the consumption information, second user information of users paying for the product or service related to the specified content data; and  (to perform the abstract idea), and  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea),  
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of information of the users, to acquire user behavior association data indicating that the first user information and the second user information belong to a same user; wherein the user information comprises at least one of: a Cell phone Unique Identification (CUID), or a Media Access Control (MAC) address of the user.    
These limitations set forth a concept of sending and receiving data to purchase/use/display loyalty/reward points.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea.  Figures 3-5 and Paragraphs 0074-0081 of the specification (US Patent Application No. 2021/0035126 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system programmed to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2, 3, and 5 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-7 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver et al. (US Patent No. 8,935,797 B1 – Hereinafter Silver) and further in view of Rao et al. (US Patent Application Publication No. 2015/0262207 A1 – Hereinafter Rao) and further in view of Rao et al. (US Patent Application Publication No. 2015/0262207 A1 – Hereinafter Rao).
Claim 1:
Silver teaches;
A data processing method based on electronic payment behaviors, comprising: (See at least Col 2, Lines 1-10)
acquiring log information formed by users' Internet-surfing; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
acquiring consumption information generated by the users' consumption via electronic payment; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
collecting, from the log information, first user information of users viewing specified content data, the specified content data being data on a specified product or service; (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.  Since Silver tracks transaction and “shopping carts” it tracks p.) 
collecting, from the consumption information, second user information of users paying for a product or service related to the specified content data; and (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
mapping the first user information with the second user information based on a user information mapping relation database storing multiple pieces of information of the users, to acquire user behavior association data indicating that the first user information and the second user information belong to a same user ….  (See at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.) 
Silver IDs the user with a unique ID (in at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47) but does not appear to specify “wherein the user information comprises at least one of: a Cell phone Unique Identification (CUID), or a Media Access Control (MAC) address of the user
Rao teaches using a MAC address in at least paragraph 0085 for tracking users viewing product and/or services in at least paragraph 0033.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of using a unique identifier as taught by Silver by using a MAC address as taught by Rao.   Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the MAC address to ID the user of the secondary reference for the unique ID of the primary reference.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Silver and Rao teaches all the limitations of the claims above, further Silver teaches “generating online consumption information of the users based on the acquired user behavior association data indicating that the first user information and the second user information belong to the same user” in at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.
Claim 3:
The combination of Silver and Rao teaches all the limitations of the claims above, further Silver teaches “wherein the generating the online consumption information of the users based on the acquired user behavior association data indicating that the first user information and the second user information belong to the same user comprises: generating in-store consumption rate information of the users based on a number of first users and a number of second users corresponding to the user behavior association data” in at least Figure 3 and its related text and Col 2, Line 51 – Col 3 line 47.
Claim 4:
Silver teaches a System in at least Col 2, Lines 2-20.
The rest of claim 4 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.
Claim 5:
Claim 5 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 2.
Claim 6:
Claim 6 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 3.
Claim 7:
Silver teaches a computer readable medium in at least Col 2, Lines 1-10.
The rest of claim 7 is rejected under 35 U.S.C. § 103 for substantially the same reasons as claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681